On Motion for Kehearing.
(February 7, 1900.)
HALLETT, District Judge (oralty). This is a bill to enjoin work in a mine. A motion for injunction was heard and denied at this term. Counsel have within a few days back reargued the questions presented in the record. In this argument it appears that the opinion rendered by the court at the first hearing was not understood by counsel. Complainant is the owner of a claim called the “Mountain Monarch,” and at some small distance south of that location there is another location called the “Doctor,” which is owned by respondents. It is shown in the record that respondents have followed a vein upon their location which has a dip to the north, through and across an intervening claim called the “Elizabeth Cooper,” and into the territory of the Mountain Monarch location. Complainant asserts that there is another vein having its apex in the Elizabeth Cooper location, and at some distance east of the west end line of the Doctor location, and there entering the Doctor location. This last-mentioned vein is called by complainant the “Jack *171Pot" vein. Complainant’s theory is that this vein unites with the vein found by respondents, and called tin; “Doctor” vein, at a considerable depth from the surface, within the Mountain Monarch ground, and in the neighborhood of (he tenth and twelfth levels.. The situation, then, as put by the complainant, is that there are two veins, uniting in their descent into the earth, within their territory, and the apex of one of those veins is in the Doctor claim, and the apex of the other of the veins is in the Elizabeth Cooper territory. This is the state of affairs at the west, end of the Doctor claim, and for 200 feet east from that point, which would cover the ground in controversy in the Mountain Monarch claim or some portion of it.
The decision of the court, at the lirst hearing was that, the complainant, not having the apex of either vein, was in no position to claim the ore in its ground, whether it should be in one vein or tlie oilier. That ruling is based upon the last clause of section of the Devised Statutes, which declares: “Where two or more veins unite, the oldest or prior location shall take the vein below the point of union, including all the space of intersection.” Under this statute, it: was said that the controversy must lie between the owners of the Elizabeth Cooper territory and the owners of the Doctor territory, and that would depend upon whether the one or (he other was the older location, because this statute says that, in case of the union of veins in their descent into the earth, the oldest or prior location shall take the vein below the point of union. That is the matter which counsel seem not to have understood.
The last argument by complainant’s counsel was directed to the question whether the Elizabeth Cooper locators could claim the ore in the .lack Pot vein because of llie location of them claim in such-manner that the apex must traverse the claim from side to side, and not through the end line's. That is a matter of which we are in no situation to speak. The owners of the Elizabeth Cooper claim are not parties to this suit; therefore they cannpt be heard in this suit lo say whether the position of the vein is here or there in their location. Whether it be true that the Elizabeth Cooper claimants-may follow ibis vein called the “.Tack Pot” into the depths of the-earth, and under the Mountain Monarch location, or not, as between-tiiese parties the result is the same. If the Elizabeth Cooper people are not in a position to follow'the Jack Pot vein under the Mountain Monarch location, and if that be the older location as between that location and the Doctor location, then the Doctor location may hold the ore under that branch of fluí vein which outcrops in its territory., Nothing is alleged against the outcrop of the Doctor vein. It appears affirmatively in this record that it. follows the course of the location across the western end line of the Doctor claim, and for (500 feet east from (hat point. Ho that the proposition declared at the first hearing is still true, — the ownership of the ore in question under the .Mountain Monarch location is a matter which may be in issue between the Elizabeth Cooper people and the Doctor people, but no issue can be raised in respect to it by the Mountain Monarch people, from the facts as shown in this record. The motion for rehearing will be denied.